DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 June 2022 has been entered. claims 1-3, 12, 15-18, 24-27 and 58 remain pending.

Claim Rejections – 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 1-3, 12, 15-18, 24-27 and 58 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1, 25 and 58 recite a method comprising:
receiving a user input of a characteristic of an individual, a training session or match, or a combination thereof;
analyzing the information to determine a water loss by adding a water loss from sweat, a water loss from urine, a respiratory water loss, an insensible water loss, and subtracting an endogenic water formed during the athletic training session or match;
determining a personalized hydration plan for the individual; and
displaying aspects of the hydration plan including a recommended water intake or a frequency of water consumption, where at least a portion of the recommended amount of water intake is identified for consumption before, during and/or after the training session or match.
The limitations of receiving a user input of user or session/matching information, analyzing the information to determine a hydration plan, and displaying aspects of the hydration plan, as drafted, constitutes a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a processor and a display device, nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for the “processor” language, “analyzing” in the context of this claim encompasses a user manually evaluating the user input data to determine a hydration plan. Similarly, the limitation of “displaying”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, a person could manually present the hydration plan to the user for example by orally explaining the plan or using a pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites using a processor to perform the analyzing and a generic display device to perform the displaying steps. The processor and display in these steps are recited at a high-level of generality (i.e., as a generic processor performing a generic analyzing step, and a display performing a generic displaying step) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the analyzing and a display to perform the displaying amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claims are not patent eligible. The claims further recite the displaying of the plan on the device causing the individual to consume water according to the plan, resulting in the individual having a hydration level equal to that at the start of the training session or match. This is merely a statement of intended result of the displaying step, and does not direct the claimed invention to significantly more than the abstract idea itself. 
Dependent claims 2, 3, 12, 15-18, 24, 26 and 27 recite the same abstract idea as in claim their respective parent claims, and do not recite additional limitations sufficient to direct the claimed invention to significantly more. These claims only recite further abstract aspects of the data that is analyzed to determine the hydration plan, and therefore are not sufficient to direct the claimed invention to significantly more. 

Response to Arguments
4.	Applicant's arguments filed 15 September 2022 have been fully considered but they are not persuasive. Applicant points to Example 29 of the 2014 IEG, and argues that the instant limitations of displaying a personalized hydration plan causing the individual to consume water in a manner that the hydration level will be approximately equal to that at the start, similarly integrates the judicial exception into the diagnostic and treatment process. Applicant’s arguments are not persuasive. It is noted that in Example 29, the claim is drawn to a particular method for diagnosing a medical condition by obtaining and analyzing a plasma sample, and administering a particular amount of a specific type of antibodies to the patient. The instant claims, on the other hand, do not diagnose or treat a medical condition. Instead, the claims are drawn to receiving information from a user regarding the user and/or a training session or match, which is not a medical test or diagnosis, followed by displaying a hydration plan, which does not constitute an administration of a treatment. Rather, the claims are drawn to receiving information, analyzing it, and displaying results of the analysis. While the claim recites “resulting in the individual having a hydration level...approximately equal to a hydration level at the start”, this is merely a statement of intended result. There is no positively recited step of performing a specific medical intervention/treatment sufficient to integrate the exception into a practical application, or direct the claimed invention to significantly more. 
 


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715